UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report: May 20, 2010 TIFFANY & CO. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 1-9494 (Commission File Number) 13-3228013 (I.R.S. Employer Identification No.) 727 Fifth Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(212) 755-8000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07.Submission of Matters to a Vote of Security Holders. Registrant’s Annual Meeting of Stockholders held on May 20, 2010.Two matters were voted upon at the meeting. Matter One. Election of Directors.Each of the nine nominees listed below was elected a director of Registrant to hold office until the next annual meeting of the stockholders and until his or her successor has been elected and qualified. Nominee Number of Shares Voted For Number of Shares Voted Against Number of Shares Abstaining Number of Broker Non-Votes Michael J. Kowalski Rose Marie Bravo Gary E. Costley Lawrence K. Fish Abby F. Kohnstamm Charles K. Marquis Peter W. May J. Thomas Presby William A. Shutzer 1 Matter Two.Ratification of the Appointment of PricewaterhouseCoopers LLP as the Registrant’s Independent Registered Public Accounting Firm for Fiscal Year 2010. Number of Shares Voted For Number of Shares Voted Against Number of Shares Abstaining Number of Broker Non-Votes 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. TIFFANY & CO. Date: May 24, 2010 By: /s/Patrick B. Dorsey Name: Patrick B. Dorsey Title: Senior Vice President, General Counsel and Secretary 3
